DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/880,471 filed 05/21/2020 in which claims 1-30 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 11-14, 16, 17, 19, 22-24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (US 2019/0052339 A1).

Regarding claim 1, Zhou teaches a method of wireless communication performed by a user equipment (UE) (Zhou: Fig. 21; UE 2102), comprising: 
detecting a trigger to transmit a physical random access channel transmission on a primary cell or primary secondary cell (Zhou: Figs. 21 and 23; [0290], [0302], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH); 
determining a transmit power for the physical random access channel transmission based at least in part on a type of the trigger to transmit the physical Zhou: Fig. 23; [0303]-[0305], determining transmission power for uplink transmission such as BRF-PRACH); and 
transmitting the physical random access channel transmission using the transmit power on the primary cell or the primary secondary cell (Zhou: Fig. 23; [0322]-[0323], transmitting BFR-PRACH with adjusted power).

Regarding claim 13, Zhou teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (Zhou: Figs. 21 and 25; UE 2102), the memory and the one or more processors configured to: 
detect a trigger to transmit a physical random access channel transmission on a primary cell or primary secondary cell (Zhou: Figs. 21 and 23; [0290], [0302], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH); 
determine a transmit power for the physical random access channel transmission based at least in part on a type of the trigger to transmit the physical random access channel transmission (Zhou: Fig. 23; [0303]-[0305], determining transmission power for uplink transmission such as BRF-PRACH); and 
transmit the physical random access channel transmission using the transmit power on the primary cell or the primary secondary cell (Zhou: Fig. 23; [0322]-[0323], transmitting BFR-PRACH with adjusted power). 
  
Regarding claim 22, Zhou teaches a method of wireless communication performed by a user equipment (UE) (Zhou: Figs. 21 and 25; UE 2102), comprising: 
Zhou: Figs. 21 and 23; [0290], [0302]-[0303], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH with a determine power transmission); 
altering, for a second transmission concurrent with the first transmission, a second transmit power (Zhou: Fig. 23; [0306]-[0135], adjusting power or PUCCH or PUSCH on different serving cell); and 
transmitting at least one of the first transmission using the first transmit power on the primary cell or the primary secondary cell or the second transmission using the second transmit power (Zhou: Fig. 23; 2306, 2314 transmitting PUCCH or PUSCH with adjusted power).  

Regarding claims 2 and 14, Zhou teaches wherein the trigger is at least one of: a radio link failure, a secondary radio link failure, a beam failure recovery (Zhou: Figs. 21 and 23; [0290], [0302], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH), a received reconfiguration message, or a handover procedure. 

Regarding claims 4 and 16, Zhou teaches altering, for another transmission concurrent with the physical random access channel transmission, another transmit power; and transmitting the other transmission with the other transmit power (Zhou: Fig. 23; [0299]-[0374], adjusting power of PUCCH or PUSCH/another concurrent transmission).  
Regarding claims 5, 17 and 24, Zhou teaches wherein altering the other transmit power comprises: altering the other transmit power concurrent with transmitting the other transmission (Zhou: Fig. 23; [0299]-[0374], adjusting power of PUCCH or PUSCH/another concurrent transmission).
  
Regarding claims 7, 19 and 26, Zhou teaches determining that another transmission is to occur concurrent with the physical random access channel transmission; and dropping the other transmission (Zhou: [0252]-[0253], [0280]).

Regarding claim 11, Zhou teaches determining a type of random access procedure associated with the physical random access channel transmission; and wherein determining the transmit power comprises: 0097-088734193496 determining the transmit power based at least in part on the type of the random access procedure (Zhou: Fig. 23; [0303]-[0305], determining transmission power for uplink transmission such as BRF-PRACH based on BRF trigger).  

Regarding claim 12, Zhou teaches wherein the random access procedure is a contention- based random access procedure or a contention-free random access procedure (Zhou: [0248]).  

Regarding claim 23, Zhou teaches determining the first transmit power for the first transmission based at least in part on a type of the trigger to transmit the physical random access channel transmission (Zhou: Fig. 23; [0303]-[0305], determining transmission power for uplink transmission such as BRF-PRACH based on BRF trigger).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Ouchi et al (US 2017/0230843 A1).

Regarding claims 3 and 15, Zhou in view of Loehr does not disclose0097-088739193496 determining the type of the trigger at a media access control layer; and providing information identifying the type of the trigger to a physical layer to determine the transmit power.  
	Ouchi teaches determining the type of the trigger at a media access control layer; and providing information identifying the type of the trigger to a physical layer to determine the transmit power (Ouchi: [0297], [0300], [0322], [0326], random access triggered at MAC layer and performed at PHY layer).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou by determining the type of the trigger at a media access control layer; and providing information identifying the type of the trigger to a physical layer to determine the .

Claims 6, 9, 10, 18, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Lee et al (US 2020/0112999 A1).

Regarding claims 6, 18 and 25, Zhou teaches determining that another transmission is to occur concurrent with the physical random access channel transmission (Zhou: Fig. 23, concurrent PRACH and PUCCH/PUSCH/SRS).
Zhou does not disclose ending the other transmission before a start of the physical random access channel transmission.  
Lee teaches ending the other transmission before a start of the physical random access channel transmission (Lee: Figs. 11-12; [0102]-[0114], M-MAC send indication/information to S-MAC about M-RA and S-MAC stops S-RA; see also Fig. 12 description).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou by ending the other transmission before a start of the physical random access channel transmission as disclosed by Lee to provide parallel random access procedure of dual connectivity (Lee: Abstract).

Regarding claims 9 and 21, Zhou in view of Lee teaches providing, from a first media access control entity associated with the physical random access channel transmission Lee: Figs. 11-12; [0102]-[0114], M-MAC send indication/information to S-MAC about M-RA and S-MAC stops S-RA; see also Fig. 12 description).  

Regarding claim 10, Zhou in view of Lee teaches setting a first transmission delay for a first frequency band and a second transmission delay, that is different from the first transmission delay, for a second frequency band to accommodate the transmit power of the physical random access channel transmission (Lee: Figs. 11-12, [0102]-[0114], when M-RA and S-RA coexists, S-RA is delayed; hence M-RA delay is zero and S-RA is delayed, i.e. different delay in macro cell/MeNB and small cell SeNB, the cells may have different bandwidths, see [0055]).



Claims 8, 20, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Loehr et al (US 2019/0191464 A1).

Regarding claim 27, Zhou teaches method of wireless communication performed by a user equipment (UE) (Zhou: Figs. 21 and 25; UE 2102), comprising: 
detecting a trigger to transmit a physical random access channel transmission on a primary cell or primary secondary cell (Zhou: Figs. 21 and 23; [0290], [0302], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH). 

Loehr teaches delaying the physical random access channel transmission from a first physical random access channel transmission occasion where the physical random access channel transmission is to occur to a second physical random access channel transmission occasion based at least in part on a transmit power availability and 
transmitting the physical random access channel transmission using the second physical random access channel transmission occasion on the primary cell or the primary secondary cell (Loehr: [0054]-[0055], delaying PRACH transmission to the next PRACH occasion due to power amplifier power constraint).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou by delaying the physical random access channel transmission from a first physical random access channel transmission occasion where the physical random access channel transmission is to occur to a second physical random access channel transmission occasion based at least in part on a transmit power availability; and transmitting the physical random access channel transmission using the second physical random access channel transmission occasion on the primary cell or the primary secondary cell 
Regarding claim 28, Zhou teaches determining a transmit power for the physical random access channel transmission based at least in part on a type of the trigger to transmit the physical random access channel transmission (Zhou: Figs. 21 and 23; [0290], [0302]-[0305], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH with adjusted power). 

Regarding claims 8 and 20, Zhou in view of Loehr teaches delaying the physical random access channel transmission from a first physical random access channel transmission occasion where the physical random access channel transmission is to occur to a second physical random access channel transmission occasion based at least in part on a transmit power availability; and 0097-088733193496 wherein transmitting the physical random access channel transmission comprises: transmitting the physical random access channel transmission in the second physical random access channel transmission occasion (Loehr: [0054]-[0055], delaying PRACH transmission to the next PRACH occasion due to power amplifier power constraint).  
 

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Loehr et al (US 2019/0191464 A1) in further view of Lee et al (US 2020/0112999 A1).

Regarding claim 29, Zhou in view of Loehr does not disclose0097-088739193496 providing, from a first media access control entity associated with the physical random access channel transmission to a second media access control entity, information indicating that the physical random access channel transmission is to be scheduled; and scheduling the second media access control entity to accommodate scheduling the physical random access channel transmission on the first media access control entity. 
	Lee teaches providing, from a first media access control entity associated with the physical random access channel transmission to a second media access control entity, information indicating that the physical random access channel transmission is to be scheduled; and scheduling the second media access control entity to accommodate scheduling the physical random access channel transmission on the first media access control entity (Lee: Figs. 11-12; [0102]-[0114], M-MAC send indication/information to S-MAC about M-RA and S-MAC stops S-RA; see also Fig. 12 description).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou in view of Loehr by providing, from a first media access control entity associated with the physical random access channel transmission to a second media access control entity, information indicating that the physical random access channel transmission is to be scheduled; and scheduling the second media access control entity to accommodate scheduling the physical random access channel transmission on the first media access control entity as disclosed by Lee to provide parallel random access procedure of dual connectivity (Lee: Abstract).

Regarding claim 30, Zhou in view of Loehr in view of Lee teaches setting a first transmission delay for a first frequency band and a second transmission delay, that is different from the first transmission delay, for a second frequency band to accommodate a transmit power of the physical random access channel transmission (Lee: Figs. 11-12, [0102]-[0114], when M-RA and S-RA coexists, S-RA is delayed; hence M-RA delay is zero and S-RA is delayed, i.e. different delay in macro cell/MeNB and small cell SeNB, the cells may have different bandwidths, see [0055]).
	
Examiner Note: Lee et al (US 2010/0255847 A1) is a relevant art that discloses the inventive concept but not cited in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478